Filed 12/16/20 P. v. Lindeman CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                      A158944
v.
LUKE LINDEMAN,                                                        (Napa County Sup. Ct.
                                                                      No. CR184609)
         Defendant and Appellant.



         Luke Lindeman (appellant) appeals from a judgment in which he was
placed on three years of probation after a jury convicted him of two felony
counts of resisting an executive officer (Pen. Code, § 69)1 and one
misdemeanor count of resisting or obstructing a peace officer (§ 148) and the
trial court convicted him of two Vehicle Code infractions. Appellate counsel
has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 and
requests that we conduct an independent review of the record. Appellant was
informed of his right to file a supplemental brief and did not do so. Having
reviewed the record, we conclude there are no issues that require further
briefing and affirm the judgment.




         1All   further undesignated statutory references are to the Penal Code.


                                                               1
                 FACTUAL AND PROCEDURAL BACKGROUND
      An information filed December 4, 2017 charged appellant with two
felony counts of resisting an executive officer (§ 69), one misdemeanor count
of resisting or obstructing a peace officer (§ 148), and three Vehicle Code
infractions. Appellant pleaded not guilty. The trial court denied appellant’s
various pre-trial motions including a motion to dismiss, a motion to compel
discovery, and a motion to admit certain evidence at trial. The court also
head and denied appellant’s motion to represent himself (People v. Marsden
(1970) 2 Cal.3d 118).
      At the jury trial, Napa police officer Aaron Medina testified he was on
traffic enforcement duty on September 7, 2017. At 6:30 or 7:00 p.m., he
noticed a Ford diesel pickup truck emitting excessive exhaust, then noticed
the truck had no rear license plate. He pulled the truck over and walked up
to speak to the driver, later identified as appellant. Medina noticed there
was a lot of “clutter” and “property” inside the truck. Medina was planning to
give appellant a ticket and release him, but when he asked appellant for his
driver’s license, appellant responded, “maybe.” As Medina continued to
question appellant, appellant gave a lot of “non answers.” At that point,
Medina asked appellant to turn off his truck, but appellant refused to do so.
Medina was not able to obtain any identification from appellant.
      Appellant then called someone and made statements during the call
that led Medina to believe he was preparing to flee. Medina told appellant he
could not leave, gave him several warnings, and eventually told him he was
under arrest for resisting and obstructing a peace officer. Medina called for
assistance, and a number of officers including Sergeant Cole of the Napa
County Sheriff’s Department arrived to assist him. With Cole’s help, Medina




                                       2
got appellant out of his truck, placed him in handcuffs, and put him in a
patrol car.
      Around the same time that evening, Napa County Sheriff’s deputy
Michael Hudson was on his way to the scene of a burglary when he heard
Medina’s dispatch call asking for backup. Hudson continued onto the
burglary scene, where he saw evidence of a forced entry and met with the
victim, who reported her house had been burglarized and she believed
appellant was the suspect. Hudson called Medina to let him know he
believed Medina had just arrested a burglary suspect. Hudson named some
items missing from the victim’s home, including gardening tools and a gray
iPad, and Medina confirmed those items were in the back of appellant’s
truck.2
      Hudson then went to the location where Medina had appellant in
custody and placed appellant in his own patrol car to interview him regarding
the burglary. Later, Deputy Keith Walmsley of the Napa Sheriff’s
Department arrived to transport appellant to Napa jail. Walmsley opened
the door to Hudson’s patrol car and instructed appellant to get out of the car
for jail transport. Appellant put his right foot out of the car and began
arguing with Walmsley. After a failed attempt to have a conversation with
appellant, Walmsley told appellant to put his foot back in the car. Appellant
refused to do so, and instead hooked his toes under the car door and stiffened
his body to thwart any effort to get him back in the car. A struggle ensued,
with Walmsley and Hudson trying to get appellant back inside the car,
during the course of which Walmsley dislocated his finger. Eventually,
officers restrained appellant in a “wrap device” and transported him to jail.



2     Burglary charges against appellant were ultimately dismissed.


                                       3
      The prosecution presented evidence of a prior incident in which
appellant was arrested. A little after midnight on June 9, 2014, Winters
police officer Steven Moore stopped a white pickup truck with a broken
taillight. The driver—appellant—jumped out of the truck in an agitated
manner and faced Moore, which was unusual and caused Moore concern.
Moore told appellant to get back in his truck, and appellant complied, but
when Moore asked for appellant’s driver’s license and other information,
appellant said Moore “didn’t need it” and that he was a “crook, not a cop.”
Moore called for backup assistance; with the help of other officers, he placed
defendant in the back of his patrol car. As Moore drove to the police
department, appellant kicked at the rear window of the patrol car, causing
damage the window track and frame. Moore requested aid from Davis police
officers, who arrived and placed appellant in a wrap device, which allowed
Moore to transport appellant to jail without further incident.
      The jury found appellant guilty of two felony counts of resisting an
executive officer (§ 69) and one misdemeanor count of resisting or obstructing
a peace officer (§ 148). The trial court found appellant guilty of two of the
three infractions, and dismissed the third. The court suspended imposition of
sentence and placed appellant on probation for three years with various
conditions, including 120 days in jail, stayed pending appeal. Appellant
timely appealed.
                                  DISCUSSION
      Appellate counsel has filed a brief pursuant to People v. Wende, supra,
25 Cal.3d 436, and asks this court to independently review the entire record
to determine if it contains any issues which would, if resolved favorably to
defendant, result in reversal or modification. We have examined the entire
record and have found no reasonably arguable appellate issue, and we are



                                        4
satisfied that counsel has fully complied with her responsibilities. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende, supra, 25 Cal.3d at
p. 441.)
                                  DISPOSITION
      The judgment is affirmed.




                                       5
                                 _________________________
                                 Petrou, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Jackson, J.




A158944/People v. Lindeman


                             6